Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,8-9,11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foad US 5977552 A.


Regarding Claim(s) 1, Foad teaches: A target holder to hold a dopant material, for use in an ion source, the target holder comprising: 
a target base; (Foad 96, many other elements would also qualify)
a crucible shaped as a hollow cylinder; (Foad 40)
and a porous plug to cover one open end of the crucible, (Foad 59)
wherein gaseous dopant material may pass through the porous plug. (Foad col. 7 line 55 – col. 8 line 9)

Regarding Claim(s) 2, Foad teaches: further comprising a crucible plug to cover an opposite open end of the crucible and disposed proximate the target base. (Foad 54, or 95, many other elements would also qualify)

Regarding Claim(s) 3, Foad teaches: further comprising a thermocouple in communication with the target holder. (Foad 48 ‘a high temperature measuring device 48, such as a thermocouple’)

Regarding Claim(s) 4, Foad teaches: wherein the thermocouple is affixed to an outer surface of the crucible. (Foad 48 ‘a high temperature measuring device 48, such as a thermocouple, is located in intimate thermal contact with the outer surface of the crucible’)

Regarding Claim(s) 5, Foad teaches: wherein the thermocouple is disposed in a channel in a wall of the crucible. (Foad 88 this variation shows the thermocouple in a channel)

Regarding Claim(s) 8, Foad teaches: further comprising a shaft affixed to the target base, wherein an interior of the shaft is hollow to allow wires to be routed through the hollow interior of the shaft to the thermocouple. (Foad 53 may be considered a shaft, there is a hollow 64 that wires could be routed through, thus meeting the functional limitation as claimed)

Regarding Claim(s) 9, Foad teaches: further comprising a heating element in communication with the target holder, wherein the heating element comprises resistive wires. (Foad 42)

Regarding Claim(s) 11, Foad teaches: further comprising a clamp to secure the crucible to the target base. (Foad flange 52 secures crucible against the plug/base in a secure fashion and thus can be considered a ‘clamp’)

Regarding Claim(s) 12, Foad teaches: wherein the target base is attached to a shaft. (Foad 53 may be considered a shaft)

Regarding Claim(s) 13, Foad teaches: An indirectly heated cathode ion source, comprising: an arc chamber, comprising a plurality of walls connecting a first end and a second end; an indirectly heated cathode disposed on the first end of the arc chamber; and the target holder of claim 1. (Foad 30 and corresponding elements of 30)

Regarding Claim(s) 14, Foad teaches: wherein the target base is attached to a shaft. (Foad 53 may be considered a shaft)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foad US 5977552 A in view of Chaney US 20120048723 A1.

Regarding Claim(s) 15, Foad does not adequately teach: further comprising an actuator in communication with the shaft to move the target holder within the arc chamber.
	Chaney teaches: further comprising an actuator in communication with the shaft to move the target holder within the arc chamber. (Chaney fig. 2, elements 212,214,216)
It would have been obvious to one of ordinary skill in art to modify the crucible of Foad so that it is positionable within the arc chamber as in Chaney for the benefit of providing a feed system that is both adjustable and can take advantage of sputtering within the chamber to generate the dopant gas. (Chaney [0030])
The examiner notes this reference gives a closer articulation to the shaft as used by the applicants, so they should be aware of this as they consider how the prior art relates to their claims.


Allowable Subject Matter
Claims 6-7,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881